PER CURIAM.
Robert Petty (Appellant) appeals from the motion court's denial of his Amended Motion to Vacate, Set Aside, or Correct Judgment and Sentence after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the motion court committed no reversible error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).1

Mo. R. Civ. P. 2019.